UNITED STATES DlSTRlCT CGURT
DlSTRlCT GF SOUTH DAKOTA

 

SOUTHERN DlVlSlON
LARSON MANUFACTURING COl\/IPANY OF 4:16-CV-()4118-VLD
SOUTH DAKOTA, INC., and SUPERIOR
HOMES, LLC,
Plaintiffs, REQUEST FOR
INTERNATIONAL
VS. ]UDICIAL ASSISTANCE
(LETTERS ROGATORY)

WESTERN SHOWCASE HOMES, INC.,
AMERICAN M(`)DULAR HOUSING GROUP,
LLC, AMERICAN MODULAR HOUSING
GROUP, INC., and PAUL THOMAS,

Defendants.

 

 

The United States District Court for the District of South Dakota presents its
compliments to the appropriate judicial authorities of Canada and the Province of
Saskatchewan and requests international judicial assistance to effect service of process and
obtain evidence to be used in a civil proceeding before this Court in the above-captioned
matter. A trial on this matter is presently scheduled for Tuesday, August 20, 2019, at 9:00
a.m. in SiouX Falls, South Dal<ota, United States of America.

This Court requests the assistance described herein as necessary in the interests of
justice. The appropriate judicial authorities of Canada and the Province of Saskatchewan are
requested to effect service of process and compel the appearance of Gregory Iahnke to
appear for a video-taped oral examination to be used as evidence at a trial in this matter
under the United States' Federal Rules of Civil Procedure concerning dealings among Aspen

Village Properties, Ltd., Aspen Village Developments, Ltd. (”Aspen Village Developments”),

 

 

 

Aspen Creek Developments, Ltd., Superior Homes, L.L.C. (“Superior"), Larson Manufacturing
of South Dakota, Inc. (”Larson"), Western Showcase Homes, lnc. (”Western"), AmeriCan
Modular Housing Group, lnc. [“AMGH, Inc.”), AmeriCan l\/Iodular Housing Group, L.L.C.
("AMGH, LLC”), and Paul Thomas1 relating to the Aspen Village Project.
o Name of Witness/Person to Be Served: Gregory]ahnke
o Nationality of Witness/Person to Be Served: Canadian.
o Address of Witness/Person to Be Served: .P.O. BoX 537 Station Main, White
City, Saskatchewan, Canada, 841 5B1 or 310 Emerald Park Rd., Emerald Park,
Saskatchewan, Canada, S4L 1B9.
o Description of Documents or Evidence to Be Produced: See below.
BACKGROUND2
A. Parties
Plaintiff Larson is a South Dakota corporation with its principal place of business in
Brookings, South Dakota. Plaintiff Superior Homes, LLC is a South Dakota limited liability
company, the members of which are residents of South Dakota, Superior’s majority owner
is Larson, but Superior conducts its own business separate and apart from Larson, with its

own employees and accounts.

 

1. Throughout this letter rogatory, Plaintiffs Larson and Superior may be collectively referred to as
"Plaintiffs,” and Defendants Western, AMGH, LLC, and AMHG, Inc., and Paul Thomas may be collectively referred
to as ”Defendants” or the ”Western Entities." Additionally, Gregory ]ahnke and his various entities may be
Collectively referred to as the ”Aspen Entities."

Z. This statement of facts is taken from this Court’s ruling on the parties' prior motions for partial
summary judgment,` to provide the Canadian court background regarding this dispute By setting forth this
statement of facts, the parties do not waive any right or ability to further contest the facts as set forth herein at
trial or otherwise

 

Defendant Western is a corporation formed under the laws of Nevada with its
principal place of business in Las Vegas, Nevada. Defendant AMHG, LLC is a limited liability
company formed under the laws of Nevada. Defendant AMHG, lnc. is a corporation formed
under the laws of Saskatchewan, Canada, with its principal place of business located in Las
Vegas, Nevada. Defendant Paul Thomas is a resident of Las Vegas, Nevada, and is the sole
owner of Western and both AMHG entities.

B. Greg lahnke and the Aspen Village Project

Defendants and Greg ]ahnke, the president of Aspen Village Properties, had a business
relationship involving the Aspen Village project in Emerald Parl<, Sasl<atchewan, Canada.
Superior manufactured modular homes for the Aspen Village project.

The Aspen Village project was a significant project. lt first contemplated the
development of numerous residential living units, including high density multi-family, and
single~family residencesl lt also included the l\/chenzie Lane project, which involved the
construction of nineteen condominium units. Finally, it included the Emerald Park project,
which consisted of Aspen Links Country Club, including the associated golf course and
clubhouse; Block XX and twenty~four other separately parceled lots near the Aspen Links
Country Club ready for residential development; Blocks VV, WW, YY, and ZZ; and other real
property suitable for residential and/ or commercial development

Near the end of 2011, the defendants entered into an agreement with Aspen Village
that provided the defendants the opportunity to acquire a 25% ownership interest in a new
entity (Aspen Village Developments, Ltd.). Also in 2011, Western agreed to purchase two

modular homes from Superior.

 

 

C. Larson’s Loans to the Aspen Entities
Plaintiffs, Western, and the Aspen Entities negotiated a series of agreements to

formalize their commercial relationship In 2011, Larson entered into a loan agreement with
Aspen Village Properties, Ltd. (hereinafter “Aspen”) through which Larson loaned Aspen 2.3
million (Canadian) dollars. The loan agreement included a series of documents (a
promissory note, a collateral mortgage, and an assignment of leases and rents) to secure
Aspen’s debt to Larson. At that time, Greg ]ahnke, the president of Aspen, also signed a
personal guarantee for the loan. Although the original mortgage agreement encumbered
many of the lands to be developed for the Aspen Village project, it did not encumber the
parcels on which the McKenZie Lane project condominium units were to be situated.

D. The Credit Agreement and Amendments to the Credit Agreement

Subsequently, on April 24, 2012, Western and Larson entered into a credit agreement
through which Western assumed Aspen’s obligations under the loan agreement, the
principal balance of which was $2,247,191.30 (US dollars) at the time, plus accrued interest
of $71,060.50 (US dollars). The term note related to Aspen’s debt on the Aspen Village
project lands. These funds were also used to settle external bills and liens against the Aspen
Village project properties and to pay for the two homes that Superior had manufactured in
2011.

Western and Larson agreed to form a revolving credit facility (“revolving note”) in the
amount of $2.7 million to fund further progress on the Aspen Village project The credit
agreement, and particularly the revolving loan, was intended to finance the residential
development of the Aspen Village project, A portion of the money advanced by Larson to
Western under the amended credit agreement was used to purchase modular housing units

from Superior.

 

Pursuant to the credit agreement, Western executed a term note in the amount of
$2,'247,191.30 (US dollars) and a revolving note in the amount of $2.7 million (US dollars).
lnterest accrued on the amounts loaned pursuant to the notes and credit agreement at the
rate of 9.95% per annum.

ln exchange for Western's assumption of its debt, Aspen agreed that its prior
collateral mortgage and assignment of leases and rents would continue to secure the
amounts and obligations Western assumed or owed Larson under the credit agreement

Through these transactions, therefore, Western was indebted to Larson for $5
million, with $2.3 million related to the term note for debt related to the Aspen Village project
lands and $2.7 million related to the revolving note to fund further progress on the Aspen
Village project

The credit agreement expressly states: .
Section 4.2 Payment of Revolving Note: The revolving note shall be due and
payable as follows: (i) the minimum required revolving note payment shall be due
and payable immediately upon the sale of any residential unit, and (ii) the
remaining principal balance of the revolving note and all accrued but unpaid
interest on the revolving note shall be due and payable on the revolving credit
expiration date. Without limiting the generality of the foregoing, no interest on
any note shall be payable until the sale of a residential unit, provided that all
accrued and unpaid interest on the notes shall be due and payable in full on the
term note maturity date or the revolving credit expiration date, as applicable,
whether or not any residential units have been sold.

The credit agreement does not specify that Western was to repay its obligation with
the exact funds paid by purchasers; it only provides that a minimum payment must be made
on the revolving note when a sale of a modular home unit to an end customer occurs. The

parties disagree about whether Larson was required to obtain a South Dakota lending license

to lawfully enter into the credit agreement(s).

 

 

As early as july, 2012, the maximum amount of the initial revolving note was reached.
Larson and Western subsequently amended the credit agreement three times, though
Western disputes the validity of the third amendment The first amendment was made on
August 9, 2012, and temporarily increased the revolving note to $4.7 million (US dollars).
The second amendment to the credit agreement was made on December 10, 2012, and
increased the amount of the note to $7 million (US dollars). The second amendment set a
date of june 30, 2012, for payment of the $7 million, which represented the total amount of
both the term and revolving notes. As consideration for the increase in the limit for the note
to $7 million, Western was required to pay Larson an additional $50(),000.00.

Simultaneously with the first and second amendments to the credit agreements, other
documents were signed to secure the debt These documents were signed by Greg»]ahnke -
the president of Aspen Village - who still retained an ownership in the Aspen Village land.
Specifically, in August, 2012, Aspen amended the collateral mortgage and assignment of
leases and rents to substitute new collateral land for a parcel that had been previously sold,
and to revise the amount of Western’s debt that was collateralized by Aspen’s property to $7
million.3

But when the time came to sign the third amendment to the credit agreement, seeking
to again increase the amount of Larson’s loan to the defendants, Aspen/Greg ]ahnke

withdrew cooperation and refused to sign the third amended credit agreement or the

 

3. lt appears, however, that Greg ]ahnke and Aspen may now be contesting the validity of the second
amended collateral mortgagel Mr. ]ahnke’s lawyer asserts Paul Thomas signed the second amendment to the
credit agreement as “President of Aspen,” but that Thomas has never been an officer, director, or shareholder
of Aspen. Thomas's signature as “President of Aspen" was discovered in a search of real property records by
Aspen’s lawyer.

 

 

counterpart documents which would have secured Western's debt to Larson up to an
amount of $17 million.

The final amendment to the credit agreement (the third amendment) was entered
into on May 20, 2015, between Western and Larson. There are signature lines for Western,
Larson, and Aspen on the third amended credit agreement Signatures appear on the
signature lines for Western and Larson, but not on the signature line for Aspen. Likewise,
neither Greg jahnke nor anyone else on behalf of Aspen signed the [1) collateral mortgage
agreement on behalf of Aspen; [2) the acknowledgement and agreement between the lender,
borrower, and Aspen,' or (3) the assignment of leases and rents on behalf of Aspen, all three
of which are referred to in the third amendment as “conditions" in § 4 of the third amended
credit agreement b

The defendants assert the absence of Greg jahnke’s signature on the third amended
credit agreement along with his refusal to execute the counterpart documents (the
amendment to the collateral mortgage by Aspen in favor of Larson and the amendment to
the Aspen's assignment of leases and rents in favor of Larson, both of which are referred to
in the third amended credit agreement as “conditions"), renders the third amended credit
agreement invalid and unenforceable

ln § 3 of the third amended credit agreement, the distinction between the debt
assumed by Western and the line of credit was eliminated and replaced with a principal
balance of previously advanced money, totaling $8,633',038.69 (US dollars) plus accrued
interest of $1,141,8`33.66 (US dollars), both as of March 31, 2015. Western also
acknowledged its liability to Larson for an additional $1,854,767.00, which obligation

Western had assumed from AMHG, lnc. under a separate agreement

 

 

Section 3 of the third amended credit agreement revised the previous §§ 4.1 and 4.2
of the second amended agreement, and contained the following language:

The borrower shall use its best commercial efforts to complete and market the ,

properties that are mortgaged to the lender for the obligations of the borrower to

the lender. The borrower shall pay all net sales proceeds for any disposition of
such properties to the lender until all obligations to the lender have been fulfilled.

Net sales proceeds shall me (sic) the total sales proceeds less reasonable

adjustments and selling costs (including but not limited to legal fees in respect to

such sale). Notwithstanding the foregoing and regardless of whether there are
sufficient sales to achieve the payments referred to below, all amounts owing by
the borrower to the lender as set forth above and any additional amounts owing

by the borrower for matters occurring and additional advances made, if any, after

March 21, 2015, including for greater certainty, all principal, interests, costs, and

other amounts due and payable by the borrower to the lender, are due and

payable by minimum payments as follows:

Section 3 also revised the former § 4.2 and extended the time for Western to repay
the loan. The third amended agreement established a set payment schedule, which required
Western to repay the principal and interest in four payments (1) $660,000 by june 30, 2015;
(2) $2,640,000 by September 1, 2015; (3) at least half the remaining principal and interest
on or before December 15, 2015, and (4) the remaining balance by March 31, 2016 [all in US
dollars). Larson could, but was not required, to make additional advances up to $600,000
(US dollars) prior to September 1, 2015.

Though the first amendment to the credit agreement contains a provision indicating
it is governed by the law of South Dakota, the third amended credit agreement contains a
provision [§ 15) indicating it is governed by the law of Saskatchewan, Canada. Each
amendment to the credit agreement contains a paragraph allowing Larson to recover its

reasonable attorney’s fees and expenses incurred in the enforcement of the credit

agreement

 

The defendants now dispute the accuracy of the way the dollar amounts in the third
amended credit agreement were computed. For example, the defendants now claim the
amounts included in the third amended credit agreement [1) improperly included significant
interest, even interest that accrued during delays caused by the plaintiffs; (2) a 25% add-on
to account forthe exchange rate between US dollars and Canadian dollars between 2011 and
2015 ; (3) numerous costs and expenses to remedy|manufacturing and construction defects
caused by Superior, including costs and expenses for work that was not performed; (4)
amounts for the purchase of modular homes that should have been charged to Aspen; (5)
funds that Larson paid on Aspen's behalf; and (6) the increased cost of each modular home
by 4%.

Despite the defendants’ current disagreement with the computations in the third
amended credit agreement, Paul Thomas has explained in an affidavit that at the time he
signed the third amended credit agreement in which he agreed to this amount, he did so in
order l‘to be a good soldier.”

On the same day he signed the third amendment to the third credit agreement on
behalf of Western, Paul Thomas signed a guarantee on behalf of Al\/lHG, lnc. The guarantee
document obligated AMHG, Inc. to be liable for the obligations of Western under the third
amended credit agreement for an initial up to $14 million (US dollars), which limit increased
over time as follows:

The liability of the guarantor pursuant to the terms of this guarantee shall be

limited to the total amount of $14,000,000.00 USD, plus interest at the rate y

equivalent to 5% above the ClBC floating prime rate of interest established from

time to time by Canadian lmperial Bank of Commerce (ClBC) as its base rate used

to determine rates of interest on Canadian dollar loans to customers in Canada
and designated as the “prime rate.”

 

 

At the time the guarantee was executed, the ClBC’s prime rate was 2.85%. ClBC has changed
the prime rate four times since the guarantee was executed as follows:

july 15, 2015: 2.70%
july 13, 2017: 2.95%
September 2, 2017: 3.20%
january 18, 2018: 3.45%

The defendants do not dispute that_l\/lr. Thomas signed the guarantee on behalf of
AMHG, lnc. nor do they dispute the content of the guarantee The defendants contend,
however, that because the third amended credit agreement is invalid and unenforceable
likewise AMGH, lnc.’s guarantee agreeing to be liable for Western’s obligations pursuant to
the third amended credit agreement is also invalid and unenforceable

Contained within the third amended credit agreement is the following paragraph:

9. Release: The borrower hereby releases, acquits, and forever discharges each
of the Lender and each and every past and present subsidiary, affiliate
stockholder, officer, director, agent, servant, employee, representative and
attorney of any of them from any and all claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs and expenses (including attorney’s
fees) of any kind, character or nature whatsoever, known or unknown, fixed or
contingent which the Borrower may have or claim to have now or which may
hereafter arise out of or be connected with any act of commission or omission of
the ender [sic] existing or occurring prior to the date of this Amendment or any
instrument executed prior to the date of this Amendment including, without
limitation, any claims, liabilities, or obligations arising with respect to the
indebtedness evidences [sic] by the Credit Agreement or any agreement related
thereto. The provisions of this Section shall survive payment of all Obligations
and shall be binding upon the Borrower and shall inure to the benefit of the
Lender and its successors and assigns.

Western did not make the payments as outlined in the third amended credit
agreement, and AMHG,_lnc. did not make the payments pursuant to its guarantee Following
Western and AMHG, lnc.’s failure to pay pursuant to the third amended credit agreement,

plaintiffs commenced this lawsuit

10

 

 

E. The Collateral for the Credit Agreement
ln December, 2011, Aspen executed a collateral mortgage of some of its specified

property (up to an amount of $5 million dollars) in favor of Larson. When Western assumed
Aspen's debt pursuant to the credit agreement dated April 24, 2012, Aspen and Larson
executed an amendment to the December, 2011, collateral mortgage between Aspen and
Larson. The amended collateral mortgage acknowledged Larson’s mortgage upon the
properties that the Aspen Entities previously pledged and thatAspen still owned, resulting
in these properties continuing to serve as collateral for the term and revolving notes that
were now owed by Western to Larson.

Similarly, on April 24, 2012, Larson, Western, and Aspen executed an amendment to
the prior assignment of leases and rents acknowledging that the leases and rents continued
to serve as collateral for the term and revolving notes, now owed by Western to Larson.

The parties disagree about whether these amended collateral mortgages and
amended assignments of leases and rents were conditions precedent to, integral to, or
affected the validity of the amended credit agreement(s). And, as explained above, there
were no such accompanying documents signed to serve as collateral for the third amended
credit agreement between Larson and Western.

F. Attempts to Save the Project

ln 2014, Bill Retterath, jeff Reif, and Craigjohnson, members of Larson’s management
team, worked with Western to make further progress on the Aspen Village project Mr.
Retterath proposed that Western accept delivery of two condominium units (the “Aspen
condo units”) Superior had constructed, and that had been stored at Superior’s

manufacturing facility for over eighteen months.

11

 

 

To facilitate this proposal, Larson requested a separate individual 'mortgage for the
Aspen condo units to complete the construction and spur sales toward completion of the
Aspen Village project At that time (as of December 21, 2014) AMHG, lnc. owed Superior
$1,761,904.67 pursuant to their November 5, 2014, purchase agreement (for two five-
plexes), as well as the advances to cover allowances made to that date Superior assigned
the collectability of the $1,761,904.67 debt to Larson, and AMHG, lnc. assigned its
responsibility for that debt to Western. AMHG, lnc. pledged its interest in the McKenzie Lane
project condominium parcels as collateral for the debt owed to Larson, and Larson therefore
prepared and presented a mortgage agreement, which AMHG, lnc. accepted and signed.

The parties disagree about why construction halted. The plaintiffs contend it was
because Larson had advanced more than the amount provided for in the purchase agreement
between the parties dated November 5, 2014. The defendants assert plaintiffs caused delays
in the funding of the Aspen Village construction throughout the project “to review invoices
and requisitions.” Larson continued to hold a mortgage on the Aspen condominiumunits.

ln january, 2015, plaintiffs proposed amending the credit agreement a third time to
consolidate Western and AMHG, lnc.’s debts. ln May, 2015, Paul Thomas signed the third
amended credit agreement Greg jahnke refused to sign the third amended credit agreement
or the counterpart amended collateral mortgage and amended assignment of leases and
rents.

G. Current Ownership/Status of the Properties

Gn November 23, 2016, to facilitate completion and sale, AMHG, lnc. transferred its

interest in the development property to Larson. This was memorialized by a document

12

 

 

entitled ”transfer agreement," which was signed by jeff Reif on behalf of Larson and Paul
Thomas on behalf of AMHG, lnc.

The parties disagree about whether this transfer immediately impacted the amount
Western owes Larson under the third amended credit agreement, but they do agree proceeds
from the future sale of the development property could affect the amount due and owing
under the third amended credit agreement

An introductory paragraph within the November, 2016 transfer agreement states as
follows:

AND WHEREAS AMHG is indebtedness to Larson pursuant to a credit agreement

between Western Showcase Homes, lnc. as borrower and Larson as Lender dated

as of April 24, 2 012 as amended by Amendment No. 1 to the Credit Agreement

dated August 9, 2016 (sic) and as further amended by Amendment 2 to the Credit

Agreement dated as of December 10, 2012, and as further amended by

Amendment 3 to the Credit Agreement dated as of May 20, 2015 (collectively

referred to as the ”Credit Agreement")

Defendants concede this language exists in the transfer agreement, but dispute that
this language in any way operates as an acknowledgement of the validity or enforceability of
the third amended credit agreement

Under the transfer agreement, proceeds of the sale of the development property are
to be allocated as follows: first to outstanding liability owed by AMHG, lnc. to third party
Mauri Gwyn Developments, Ltd. and to expenses related to completion and sale of the
development property; second, to the extent proceeds remain, to Western and AMHG, lnc.’s
obligations under the third amended credit agreement/ guarantee or; third, if those
obligations have been satisfied, to Western.

Both before and after Larson and Western’s execution of the third amended credit

agreement, some of the modular homes were sold. The parties disagree however, about

13

 

 

who controlled the distribution of the proceeds from the sales and whether those proceeds
were properly distributed to pay down Western’s debt to Larson.

Plaintiffs assert the defendants controlled the distribution of the proceeds ;
defendants assert Aspen controlled the distribution of the proceeds. The documents
produced by the parties indicate the McKercher Law Firm in Regina, Saskatchewan, Canada,
distributed the proceeds. The plaintiffs contend McKercher, LLP law firm represents Aspen
and defendants, while defendants contend McKercher acted solely at the direction of Aspen.
Aspen/jahnke used the proceeds of at least of the modular homes which post-dates the third
amended credit agreement (the Ottawa home which sold in August, 2016) to pay past-due -
Canadian tax liens owed by Aspen/jahnke thus depriving Western of those sale proceeds to
pay down its debt to Larson. At least two more homes have sold since the date the parties
entered into the third amended credit agreement, but plaintiffs have not reduced the amount
of Western’s debt nor have plaintiffs accordingly abated the running of interest on Western’s
debt Additionally, the funds plaintiffs claim the defendants converted have been co-mingled
with other funds.

QUESTIONS

The Western Entities request that the appropriate judicial authorities of Canada and
the Province of Saskatchewan effect service of process and compel the appearance of
Gregory jahnke to appear for a video-taped oral examination to be used as evidence at a
trial in this matter under the United States' Federal Rules of Civil Procedure concerning
dealings among Aspen Village Properties, Ltd., Aspen Village Developments, Ltd., Aspen
Creek Developments, Ltd., Superior Homes, L.L.C., Larson Manufacturing of South Dakota,

lnc., Western Showcase Homes, lnc., AmeriCan Modular Housing Group, lnc., AmeriCan

14

 

Modular Housing Group, L.L.C., and Paul Thomas relating to the Aspen Village project and
regarding the following subjects:

1. Relevant information relating to the creation of or terms of the business
relationship, contracts, agreements, transactions, loans, credit agreements, loans, debts,
advances, financing agreements, mortgages, security agreements, assignments, or
guarantees, between or among the Aspen Entities and Plaintiffs.

2. Relevant information relating to the creation of or terms of the business
relationship, contracts, agreements, transactions, loans, credit agreements, loans, debts,
advances, financing agreements, mortgagee security agreements, assignments, or
guarantees, between or among the Western Entities and the Aspen Entities.

3. Relevant information relating to the Western Entities’ assumption of the debts
that the Aspen Entities owed Plaintiffs in connection with the Aspen Village project

4. Relevant information relating to the calculation of principal, interest or fees
for or amounts advanced or loaned to any of the Aspen or Western Entities in connection
with the Aspen Village project,

5. Relevant information relating to any mortgages or other agreements securing
Plaintiffs’ interest in the Aspen Village project, the McKenzie Lane project, or any other
project at issue in this lawsuit, and any subsequent modification, transfer, or assignment of
those mortgages or security interests

6. Relevant information relating to liens placed on any of the homes or properties
associated with the Aspen Village project

7. Relevant information relating to the failure to execute the collateral mortgage

assignment of collateral mortgage, assignment of leases and rents, or other documents

15

 

 

associated with Amendment No. 3 to the Credit Agreement between Plaintiffs and the
Western Entities.

8. Relevant communications between or among Plaintiffs, the Western Entities,
or the Aspen Entities related to the Aspen Village project

9. Relevant information relating to the transportation, manufacturing installing,
constructing affixing, setting, finishing, marketing, selling, purchasing, maintaining, or
repairing of any of the homes or properties associated with the Aspen Village project

10. Relevant information relating to warranty, installation, or service
requirements from all vendors with respect to flooring, plumbing, fixtures, pipes, water
heaters, electrical, trusses, or other home components for any of the homes or properties
associated with the Aspen Village project

11. Relevant information relating to costs incurred for the transportation,
manufacturing installing, constructing, affixing, setting, finishing, marketing, `selling,
purchasing, maintaining, or repairing of any of the homes or properties associated with the
Aspen Village project

12. Relevant information relating to any actual or claimed manufacturing or
construction defects in any of the homes or properties associated with the Aspen Village
project l

13. Relevant information relating to the qualifications, experience skill, or
knowledge of employees, contractors, or vendors who performed work on any of the homes
or properties associated with the Aspen Village project

14. Relevant information relating to communications or contracts between or

among Plaintiffs, the Aspen Entities, or the Western Entities and any third-party dealers or

16

 

 

contractors relating to any of the homes or properties associated with the Aspen Village
project

15. Relevant information relating to any rebates and service fees on any of the
modular home units associated with the Aspen Village project

16. Relevant information relating to the collection, calculation, or disbursement of
proceeds from the sales of any of the homes or properties associated with the Aspen Village
project

17. Relevant information relating to the payment of invoices or requisitions for
any of the homes or properties associated with the Aspen Village project

18. Relevant information relating to payments made or due and owing for work
performed on any of the homes or properties associated with the Aspen Village project,
including, but not limited to, payments made for work that was not completed or was
inadequately done

19. Relevant information relating to payments or reimbursements made to the
Western Entities for amounts paid for the transportation, manufacturing installing,
constructing, affixing, setting, finishing, marketing, selling, purchasing, maintaining or
repairing of any of the homes or properties associated with the Aspen Village project

20. Relevant information relating to any amounts due to the Western Entities
from any of the Aspen Entities under any agreement or contract between them.

21. Relevant information relating to the steps taken to market, maintain, repair,
or sell any of the homes or properties associated with the Aspen Village project

22. Relevant information relating to the status of all modular home units, homes,

or properties associated with the Aspen Village project, including, but not limited to, the

17

 

 

current estimated value of each modular home unit, home or property; any and all person(s)
or entities that currently hold title right, interest, or ownership of each such modular home
unit, home or property; any and all liens, including amount and the person(s) or entities that
hold such lien, for each such modular home unit, home or property; any and all efforts to sell
or market each such modular home unit, home or property; any actual, anticipated, or
pending sales of each such modular home unit, home or property; the terms and condition
of any offers to purchase each such modular home unit, home or property; and the
anticipated net sale proceeds for any and all person(s] or entities with title ownership, or
any interest in each modular home unit, home or property, as a result of any actual,
anticipated, or pending sales of each such properties
RECIPROCITY
This Court hereby expresses a willingness to provide similar assistance to the judicial

authorities of Canada and the Province of Saskatchewan.4

 

There are currently several actions relating to the Aspen Village project and involving the
same parties pending in Saskatchewan. See, e.g., QBG 2027 of 2017 (judicial Center Regina) (Larson
bringing an action against AmeriCan, alleging, among other things, that McKenzie Lane condominiums
had liens on them when AmeriCan transferred them to Larson in November 2016); QBG 2404 of 2017
(judicial Center Regina) (involving the Aspen Entities’ claim against AmeriCan and Larson that the
McKenZie Lane condominiums were wrongfully transferred); QBG 2616 of 2017 (judicial Center
Reginaj (involving Western’s claim against one of the Aspen Entities for breach of Modular Home
Sales Agreement); QBG 2168 of 2018 (judicial Center Regina) (involving a claim against Larson and
AmeriCan that the McKenzie Lane condominiums were wrongfully transferredj.

18

 

 

REIMBURSEMENT FOR COSTS
This Court hereby expresses a willingness by defendants to reimburse judicial

authorities of Canada and the Province of Saskatchewan for costs incurred in executing this

dfw/owe <Q
By: The Honorable Veronica L. Duffy

United States Magistrate judge
District of South Dakota
Southern Division

Sioux Falls, South Dakota
United States of America

Court's letters rogatory.

Dated thisl§day of March, 2019.

 

19

